DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: in line 3 the claim reads “transformer of the plurality of current transformers, and electrical connection to the a meter.” This should probably read “transformer of the plurality of current transformers, and electrical connection to the meter.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 11-13, 15-16, & 19 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Pruehs et al (U.S. PGPub # 2010/0128418).
Regarding Independent Claim 1, Pruehs teaches:
An electric meter conversion kit comprising: 
an electric meter adapter comprising: 
a wiring harness exposing a plurality of electrical connection sets (Fig. 2 Element 102 and paragraph 0055.), each electrical connection set including a plurality of electrical connections associated with each phase of a multi-phase electrical service (Fig. 2 Element 102 and paragraph 0055. See also all of the connections and lines associated with the harness.); 
a meter socket adapter having a socket face adapted to receive a plug-in meter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.), the meter socket adapter including a plurality of meter connections exposed at the socket face (Paragraph 0044 and elsewhere. See Fig. 1 Element 20.); 
a current transformer subassembly including a plurality of current transformers (Paragraphs 0004, 0006, 0007, 0011, & 0079.), each current transformer being electrically connected between a phase of the multi-phase electrical service and a meter connection of the 
a voltage transformer subassembly including a plurality of voltage transformers and a connector (Fig. 4 Element 114 and paragraph 0079.), each voltage transformer being electrically connected between a phase of the multi-phase electrical service and an electrical connection of the plurality of electrical connections in the connector (Fig. 4 Element 114 and paragraph 0079.), wherein the connector is adapted to be connected to the wiring harness (Fig. 4 Element 114 and paragraph 0079.).

    PNG
    media_image1.png
    349
    301
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    292
    313
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    303
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    324
    306
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    426
    311
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    393
    319
    media_image6.png
    Greyscale

Regarding Claim 2, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs teaches
Regarding Claim 3, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs teaches the current transformer subassembly is positioned at a rear side of the meter socket adapter opposite the socket face (Fig. 1 Elements 14, 20, 22, 24, 26, 28, & 30. See paragraphs 0035-0036. Fig. 4 Elements 114 & 116 are inside the disclosed housing wherein an element of the transformers may face any side claimed by Applicant.).
Regarding Claim 4, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs teaches the meter socket adapter (Fig. 1-8 Element 10.) is adapted to be connected into a meter socket of a self-contained meter and receive a transformer-rated meter (Fig. 1-8 Element 10. Fig. 1 Elements 14, 20, 22, 24, 26, 28, & 30. See paragraphs 0035-0036. Fig. 4 Elements 114 & 116 are inside the disclosed housing and connected to the meter through the harness 102.).
Regarding Independent Claim 11, Pruehs teaches:
An electric meter circuit installation comprising: 
a meter enclosure housing a meter socket (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.), the meter socket being electrically connected to a power service comprising a multi-phase electrical service and configured to receive a self-contained electric meter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.); 
a voltage transformer subassembly including a plurality of voltage transformers (Fig. 4 Element 114 and paragraph 0079.), each voltage 
a meter socket adapter having a connection interface adapted to be connected into the meter socket and a socket face including a plurality of meter connections adapted to accept a transformer-rated meter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.); and 
a current transformer subassembly including a plurality of current transformers (Paragraphs 0004, 0006, 0007, 0011, & 0079.), each current transformer being electrically connected between a phase of the multi-phase electrical service and a meter connection of the plurality of meter connections (Paragraphs 0004, 0006, 0007, 0011, & 0079.).
Regarding Claim 12, Pruehs teaches all elements of claim 11, upon which this claim depends.
Pruehs teaches each voltage transformer of the voltage transformer subassembly (Fig. 4 Elements 114 & 116.) is electrically connected to a meter connection of the plurality of meter connections included in the meter socket adapter (Fig. 4 Elements 114 & 116. Fig. 1-8 Element 10. Fig. 1 Elements 14, 20, 22, 24, 26, 28, & 30. See paragraphs 0035-0036. Fig. 4 Elements 114 & 116 are inside the disclosed housing and connected to the meter through the harness 102.).
Regarding Claim 13,
Pruehs teaches a wiring harness electrically connecting the voltage transformer subassembly to the meter socket adapter (Fig. 4 Element 102, 114, & 116. Fig. 1-8 Element 10. Fig. 1 Elements 14, 20, 22, 24, 26, 28, & 30. See paragraphs 0035-0036. Fig. 4 Elements 114 & 116 are inside the disclosed housing and connected to the meter through the harness 102.).
Regarding Claim 15, Pruehs teaches all elements of claim 14, upon which this claim depends.
Pruehs teaches the voltage transformer subassembly is positioned within a housing and mountable within a meter enclosure (Fig. 1 Elements 14, 20, 22, 24, 26, 28, & 30. See paragraphs 0035-0036. Fig. 4 Elements 114 & 116 are inside the disclosed housing.).
Regarding Claim 16, Pruehs teaches all elements of claim 15, upon which this claim depends.
Pruehs teaches the voltage transformer subassembly is connected to the meter socket adapter via an electrical connector adapted to be physically intermateable with the wiring harness (Fig. 4 Element 102, 114 & 116. Fig. 4 Elements 102, 114, 116, & 84 and all elements connected to the wiring harness. Paragraphs 0004, 0006, 0007, 0011, & 0079.).
Regarding Independent Claim 19,
A method of retrofitting a transformer-rated meter into a meter socket adapted for use with a self-contained meter, the method comprising: 
installing a voltage transformer subassembly within an electric meter enclosure (Fig. 4 Element 114 and paragraph 0079.), the voltage 
installing a meter socket adapter into a meter socket adapted for use with a self- contained meter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.), the meter socket adapter including a socket face (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.) having a plurality of meter connections adapted to accept a transformer-rated meter, wherein the meter socket adapter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.) includes a current transformer subassembly (Paragraphs 0004, 0006, 0007, 0011, & 0079.) including a plurality of current transformers (Paragraphs 0004, 0006, 0007, 0011, & 0079.), wherein installing the meter socket adapter electrically connects the plurality of current transformers to respective phases of a multi-phase electrical service (Paragraphs 0004, 0006, 0007, 0011, & 0079.); 
electrically connecting the voltage transformer subassembly to the multi-phase electrical service and the meter socket adapter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.); and 
installing a transformer-rated meter into the socket face (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pruehs et al (U.S. PGPub # 2010/0128418) in view of Adar et al (U.S. PGPub # 2014/0354386).
Regarding Claim 7, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs does not explicitly teach each of the plurality of voltage transformers in the voltage transformer assembly is a toroidal autotransformer.
Adar teaches each of the plurality of voltage transformers in the voltage transformer assembly is a toroidal autotransformer (Fig. 2C Elements 13-16ab, 13-16ba, & 13-16ca. See Paragraphs 0069-0072.).

    PNG
    media_image7.png
    355
    372
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Adar to the teachings of Pruehs such that each of the plurality of voltage transformers in the voltage transformer assembly is a toroidal autotransformer because this is a very common form for transformers and because these, being a common form, would be cheap and readily available.
Regarding Claim 17, Pruehs teaches all elements of claim 11, upon which this claim depends.
Pruehs does not explicitly teach the multi-phase electrical service comprises a three-phase power signal, the voltage transformer subassembly includes first, second, and third voltage transformers, and the current transformer subassembly includes first, second, and third corresponding current transformers.
Adar teaches the multi-phase electrical service comprises a three-phase power signal, the voltage transformer subassembly includes first, second, and third voltage transformers, and the current transformer subassembly includes first, second, and third corresponding current transformers (Fig. 2C Elements 13-16ab, 13-16ba, & 13-16ca. See Paragraphs 0069-0072.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Adar to the teachings of Pruehs such that the multi-phase electrical service comprises a three-phase power signal, the voltage transformer subassembly includes first, second, and third voltage transformers, and the current transformer subassembly includes first, second, and third corresponding current transformers because this is an easy and well-known means of handling three phase power. As shown by Adar, the transformer disclosed may be a unit comprising three separate elements.
Regarding Claim 18, Pruehs teaches all elements of claim 17, upon which this claim depends.
Pruehs does not explicitly teach
Adar teaches the first, second, and third voltage transformers comprise toroidal autotransformers (Fig. 2C Elements 13-16ab, 13-16ba, & 13-16ca. See Paragraphs 0069-0072.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Adar to the teachings of Pruehs such that the first, second, and third voltage transformers comprise toroidal autotransformers because this is a very common form for transformers and because these, being a common form, would be cheap and readily available.

Claims 5, 6, 10, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pruehs et al (U.S. PGPub # 2010/0128418)
Regarding Claim 5, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs teaches each electrical connection set of the plurality of electrical connection sets includes an electrical connection to a current transformer of the plurality of current transformers, and electrical connection to the a meter connection of the plurality of meter connections (Fig. 4 Elements 102, 114, 116, & 84 and all elements connected to the wiring harness. Paragraphs 0004, 0006, 0007, 0011, & 0079. As stated in paragraph 0079, there are current transformers that are not shown that will necessarily be connected to the other elements of the meter.).
Pruehs does not explicitly teach a ground connection.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a ground connection because almost every form of circuit 
Regarding Claim 6, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs does not explicitly teach the meter socket provides a mounting location for a meter of a predetermined format, the predetermined format being a format selected from a group of meter formats consisting of: a form 9S meter; a form 4S meter; a form 3S meter; a form 35S meter; and a form 45S meter.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the meter socket provides a mounting location for a meter of a predetermined format, the predetermined format being a format selected from a group of meter formats consisting of: a form 9S meter; a form 4S meter; a form 3S meter; a form 35S meter; and a form 45S meter because these are standard forms that are necessarily well-known and because using these setups would make it widely available to many systems with little effort.
Regarding Claim 10, Pruehs teaches all elements of claim 1, upon which this claim depends.
Pruehs does not explicitly teach one or more electrical connections of the plurality of electrical connections in the wiring harness comprise grounding connections, the one or more electrical connections being electrically connected to a ground 
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have one or more electrical connections of the plurality of electrical connections in the wiring harness comprise grounding connections, the one or more electrical connections being electrically connected to a ground connection on a rear side of the meter socket and to one or more meter connections of the meter socket because almost every form of circuit has a grounding element and the grounding elements are needed to create a reference from which a voltage potential can be measured. Further, grounding elements of a circuit are used not only to prevent a build-up of static electricity but also to prevent shock due to insulation failures and other circuit faults.
Regarding Claim 14, Pruehs teaches all elements of claim 11, upon which this claim depends.
Pruehs teaches the current transformer subassembly (Paragraphs 0004, 0006, 0007, 0011, & 0079. As stated in paragraph 0079, there are current transformers that are not shown that will necessarily be connected to the other elements of the meter.).
Pruehs does not explicitly teach the current transformer subassembly is mounted to a rear side of the meter socket adapter.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the current transformer subassembly mounted to a rear side of the meter socket adapter because it needs to be mounted somewhere in the meter casing. Further, there is no frame of reference defining front, back, top, bottom, or 
Regarding Claim 20, Pruehs teaches all elements of claim 19, upon which this claim depends.
Pruehs may not explicitly teach removing a self-contained meter from the meter socket prior to installing the meter socket adapter (Abstract & paragraph 0034 and elsewhere. See Fig. 1-8 Element 10 wherein the space would necessarily need to have any and all objects removed prior to installation of a new part.).
But removing a self-contained meter from the meter socket prior to installing the meter socket adapter would have been obvious to one of ordinary skill in the art before the effective time of filing because to have the space would necessarily need to have any and all objects removed prior to installation of a new part.

Allowable Subject Matter
Claims 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 8,
The electric meter conversion kit of claim 1, wherein the meter socket includes a bypass path between a first meter connection and a second meter connection of the plurality of meter connections.
Regarding Claim 9,
The electric meter conversion kit of claim 8, wherein the bypass path includes a resistor and a light-emitting diode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art that teaches some limitations of the claimed invention of Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.